Citation Nr: 1820227	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-25 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating disability in excess of 50 percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently rated as 50 percent disabling for his PTSD.  He contends that he should be assigned a higher disability rating based on his treatment with two private physicians, Drs. L.G. and A.F., both from the same practice.  Of record is a February 2013 evaluation letter from them, received by the RO in March 2013.  

In his November 2013 notice of disagreement, the Veteran reported he had been treated by Drs. L.G. and A.F. for two years.  In March 2014, he also submitted an Authorization for Release of Information for the AOJ to obtain his records from them.  There is no indication in the Veteran's file that the AOJ attempted to obtain these records, nor was it determined that the records sought do not exist or that further efforts to obtain these records would be futile.  Furthermore, the Veteran was issued a June 2014 Statement of the Case where the only evidence considered by the AOJ was the February 2013 evaluation letter noted above.  

In addition, the Board notes that the last VA examination of the service-connected PTSD was performed in 2013, almost five years ago.  Given the age of the examination and the Veteran's continuing allegations that the PTSD is worse than currently evaluated, the Board finds that another VA examination would be helpful in determining the current degree of severity of the PTSD.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the a claimant's disability, a VA examination must be conducted).  

Therefore, VA's duty to assist in this case has not been fulfilled, and on remand, the AOJ must attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all necessary additional development to obtain pertinent records from Drs. L.G. and A.F.

All attempts to obtain these records should be associated with the Veteran's claims file.  At least two attempts must be made to obtain these records.  If the records cannot be obtained, the Veteran must be so informed and given the opportunity to submit the records himself.  See 38 C.F.R. § 3.159(c)(1) (2017).

2.  Once the above-requested development has been completed, to the extent possible, schedule the Veteran for a VA psychiatric examination conducted by a qualified examiner in order to ascertain the current nature and degree of severity of the service-connected PTSD.  All indicated special studies should be completed.  The claims folder, to include any records obtained in conjunction with this remand, must be reviewed and such review must be documented in the examination report.  

3.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




